PER CURIAM.
This appeal was heard upon the record, briefs and arguments of counsel for respective parties;
And the Court being of the opinion that there was substantial evidence of negligence on the part of the appellant Weideman as well as on the part of the appellant Hicks, and that the trial Judge was correct in submitting such issue to the jury with respect to both of said appellants;
And no prejudicial error appearing from the record;
It is ordered that the judgment of the District Court be and is affirmed.